DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “containment pocket being collapsible between a horizontal position”, “wherein the suction cup includes one or more membranes”, and “rigid extender coupled to the stem to elongate the suction cup for insertion of the device into an incision, wherein the containment pocket is configured to hold at least a portion of the rigid extender when the rigid extender is in an extended position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2, 11, and 20 the claim language “the containment pocket being collapsible between a horizontal position and a vertical position” renders the claim indefinite. This is indefinite because the drawings do not portray the containment pocket being collapsed between a horizontal position and a vertical position nor is it sufficiently described within the specification. Appropriate correction is required.
In regards to claims 3 and 11 the claim language “a rigid extender coupled to the stem and configured to elongate the suction cup…when the rigid extender is in an extended position” renders the claim indefinite. This is indefinite and cannot be interpreted for prior art examination because the specification simply mentions the rigid extender without fully explaining structural relationships and is further not shown within the drawings. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (US 20190231593 A1), herein referenced to as “Keller”.
In regards to claim 1, Keller discloses: A device 120 (see Figs. 1-3, [0056]) for excising tissue (capsulotomy device), the device 120 comprising: a suction cup 220 (see Figs. 1-3, [0062]) forming a tapered circumferential (see Figs. 1-3, the suction cup 220 tapers in a circumferential direction to a thin lip at the outermost portion) suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) enabling a suction force (see [0068]) to be applied against the tissue against the lenses capsule (see [0068]) in a first direction downwards (see [0068]); a stem 230 (see Figs. 1-3),  coupled to a proximal end proximal end of 220 of the suction cup 220 via an opening 226 (see Figs. 1-3, [0068], the opening can be positioned in other locations of the suction cup) within a tapered side 228 of the suction cup 230 such that a neck distal end of 230 of the stem 230 enables flow of fluid to and from the stem 230 into the suction cup 220 in a second direction substantially perpendicular to the first direction the suction tube 230 is perpendicular to the force of suction onto the capsule which is downwards (see Fig. 2B and [0068]), wherein the neck distal end 230 of the suction cup 230 (see annotated Fig. 2C below) has a first diameter (see annotated Fig. 2C below) and a proximal end the proximal end of 230 which is consistent up till the neck of the stem of the stem 230 has a second diameter (see annotated Fig. 2C below), and wherein the second diameter (see annotated Fig. 2C below) is larger than the first diameter (see annotated Fig. 2C below, the second diameter is larger than the first diameter); and a cutting element 222 (see Figs. 1-3, [0063]) coupled to an inner surface the inside surface of 230 of the suction cup 230 and configured to excise the tissue (see [0064]-[0065]).  

    PNG
    media_image1.png
    486
    608
    media_image1.png
    Greyscale

In regards to claim 5, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein the suction cup 230 has a tapered edge 228 (see Figs. 1-3, [0069]).
In regards to claim 6, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein the suction cup 230 includes one 276 (see Figs. 1-3, [0070], central membrane of the suction cup) or more (will not be examined her as being an optional limitation) membranes.
In regards to claim 7, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: further comprising one or more tabs (see [0064], the cutting element is attached to the underside of the suction cup roof, such as small tabs with holes that receive barbs through the holes) protruding from the cutting element 222, wherein one or more pockets (see annotated Fig. 2E below) of the suction cup 230 are configured to receive the one or more tabs (see [0064]).  

    PNG
    media_image2.png
    516
    787
    media_image2.png
    Greyscale

In regards to claim 8, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein the cutting element 222 is coupled to a surface the bottom surface of 230 of the suction cup 230 (222 is coupled to the bottom of 230, see Figs. 2A-2E) such that an inner bottom edge (see [0064], leaving the bottom edge of the cutting element free…and able to come into direct contact with the lens capsule) of the cutting element 222 is in contact with the tissue being excised.  
In regards to claim 9, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein a surface the top surface of 230 of the suction cup 230 includes one or more aiming guides 270 (see Fig. 2E, [0070]) to provide an indication of an approximate center (see [0070], the standoffs may be used to assist the alignment of the capsulotomy device to the visual axis once inserted into the eye of a patient) of the suction cup 230.  
In regards to claim 16, Keller discloses: A device 120 (see Figs. 1-3, [0056]) for excising tissue (capsulotomy device), the device 120 comprising: a suction cup 220 (see Figs. 1-3, [0062]) forming a tapered circumferential (see Figs. 1-3, the suction cup 220 tapers in a circumferential direction to a thin lip at the outermost portion) suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) enabling a suction force (see [0068]) to be applied against the tissue against the lenses capsule (see [0068]) in a first direction downwards (see [0068]); and a stem 230 (see Figs. 1-3,  coupled to a proximal end proximal end of 220 of the suction cup 220 via an opening 226 (see Figs. 1-3, [0068], the opening can be positioned in other locations of the suction cup) within a tapered side 228 of the suction cup 230 such that a neck distal end of 230 of the stem 230 enables flow of fluid to and from the stem 230 into the suction cup 220 in a second direction substantially perpendicular to the first direction the suction tube 230 is perpendicular to the force of suction onto the capsule which is downwards (see Fig. 2B and [0068]).
In regards to claim 18, Keller discloses: the device of claim 16, see 102 rejection above. Keller further discloses: wherein a first portion (neck of the suction tube, see annotated Fig. 2C below claim 1) of the stem 230 has a first diameter (see annotated Fig. 2C below claim 1) and a second portion (the proximal end of 230, which has a consistent diameter until the neck, see annotated Fig. 2C below claim 1) of the stem 230 has a second diameter (see annotated Fig. 2C below claim 1), and wherein the second diameter (see annotated Fig. 2C below claim 1) is larger than the first diameter (see annotated Fig. 2C below claim 1).  
	In regards to claim 19, Keller discloses: the device of claim 16, see 102 rejection above. Keller further discloses: wherein a surface the top surface of 230 of the suction cup 230 includes one or more aiming guides 270 (see Fig. 2E, [0070]) to provide an indication of an approximate center (see [0070], the standoffs may be used to assist the alignment of the capsulotomy device to the visual axis once inserted into the eye of a patient) of the suction cup 230.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, and 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Horvath et al (US 20160354245 A1), herein referenced to as “Horvath”. 
In regards to claim 4, Keller discloses: the device of claim 1, see 102 rejection above. Keller does not explicitly disclose: wherein the tapered circumferential suction chamber has a first height at an orifice of the suction cup and a second height at an antipodal point of the suction cup, and wherein the first height is larger than the second height. 
However, Horvath in a similar field of invention teaches an ocular suction cup device 100 (see Figs. 6-10) with a suction cup 102 (see Figs. 6-10) with a tapered circumferential suction chamber 152 (see Figs. 6-10). Horvath further teaches: wherein the tapered circumferential suction chamber 152 has a first height (see annotated Fig. 10 below) at an orifice 148 (see Fig. 10, [0280]) of the suction cup 102 and a second height (see annotated Fig. 10 below) at an antipodal point (see annotated Fig. 10 below) of the suction cup 102, and wherein the first height (see annotated Fig. 10 below) is larger than the second height (see annotated Fig. 10 below).

    PNG
    media_image3.png
    531
    752
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Horvath and have a device wherein the tapered circumferential suction chamber has a first height at an orifice of the suction cup and a second height at an antipodal point of the suction cup, and wherein the first height is larger than the second height. Motivation for such can be found in Horvath as this height can mate against the corneal limbus of the eye and further encourage alignment to the cornea (see [0280]).
In regards to claim 10, Keller discloses: A device 120 (see Figs. 1-3, [0056]) for excising tissue (capsulotomy device), the device 120 comprising: a suction cup 220 (see Figs. 1-3, [0062]) forming a tapered circumferential (see Figs. 1-3, the suction cup 220 tapers in a circumferential direction to a thin lip at the outermost portion) suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) the suction cup 220 enabling a suction force (see [0068]) to be applied against the tissue against the lenses capsule (see [0068]) in a first direction downwards (see [0068]); a stem 230 (see Figs. 1-3,  coupled to a proximal end proximal end of 220 of the suction cup 220 via an opening 226 (see Figs. 1-3, [0068], the opening can be positioned in other locations of the suction cup) within a tapered side 228 of the suction cup 230 such that a neck distal end of 230 of the stem 230 enables flow of fluid to and from the stem 230 into the suction cup 220 in a second direction substantially perpendicular to the first direction the suction tube 230 is perpendicular to the force of suction onto the capsule which is downwards (see Fig. 2B and [0068]); and a cutting element 222 (see Figs. 1-3, [0063]) coupled to an inner surface the inside surface of 230 of the suction cup 230 and configured to excise the tissue (see [0064]-[0065]).  Keller does not explicitly disclose: such that a proximal end of the tapered circumferential suction chamber has a first height and a distal end of the tapered circumferential chamber has a second height, and wherein the first height is larger than the second height.
However, Horvath in a similar field of invention teaches an ocular suction cup device 100 (see Figs. 6-10) with a suction cup 102 (see Figs. 6-10) with a tapered circumferential suction chamber 152 (see Figs. 6-10). Horvath further teaches: such that a proximal end 148 (see Fig. 10, [0280]) of the tapered circumferential suction chamber 152 has a first height (see annotated Fig. 10 below claim 4) and a distal end (see annotated Fig. 10 below claim 4, the distal end is marked by the antipodal point) of the tapered circumferential chamber 152 has a second height (see annotated Fig. 10 below claim 4), and wherein the first height (see annotated Fig. 10 below claim 4)  is larger than the second height (see annotated Fig. 10 below claim 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Horvath and have a device such that a proximal end of the tapered circumferential suction chamber has a first height and a distal end of the tapered circumferential chamber has a second height, and wherein the first height is larger than the second height. Motivation for such can be found in Horvath as this height can mate against the corneal limbus of the eye and further encourage alignment to the cornea (see [0280]).
In regards to claim 12, the combination of Keller and Horvath teaches: the device of claim 10, see 103 rejection above. Keller further discloses: wherein the suction cup 230 has a tapered edge 228 (see Figs. 1-3, [0069]).
In regards to claim 13, the combination of Keller and Horvath teaches: the device of claim 10, see 103 rejection above. Keller further discloses: further comprising one or more tabs (see [0064], the cutting element is attached to the underside of the suction cup roof, such as small tabs with holes that receive barbs through the holes) protruding from the cutting element 222, wherein one or more pockets (see annotated Fig. 2E below claim 7) of the suction cup 230 are configured to receive the one or more tabs (see [0064]).  
In regards to claim 14, the combination of Keller and Horvath teaches: the device of claim 10, see 103 rejection above. Keller further discloses: wherein a first portion (neck of the suction tube, see annotated Fig. 2C below claim 1) of the stem 230 has a first diameter (see annotated Fig. 2C below claim 1) and a second portion (the proximal end of 230, which has a consistent diameter until the neck, see annotated Fig. 2C below claim 1) of the stem 230 has a second diameter (see annotated Fig. 2C below claim 1), and wherein the second diameter (see annotated Fig. 2C below claim 1) is larger than the first diameter (see annotated Fig. 2C below claim 1).  
In regards to claim 15, the combination of Keller and Horvath teaches: the device of claim 10, see 103 rejection above. Keller further discloses: wherein a surface the top surface of 230 of the suction cup 230 includes one or more aiming guides 270 (see Fig. 2E, [0070]) to provide an indication of an approximate center (see [0070], the standoffs may be used to assist the alignment of the capsulotomy device to the visual axis once inserted into the eye of a patient) of the suction cup 230.
In regards to claim 17, Keller discloses: the device of claim 16, see 102 rejection above. Keller does not explicitly disclose: wherein the tapered circumferential suction chamber has a first height at the proximal end of the suction cup and a second height at a distal end of the suction cup, and wherein the first height is larger than the second height.
However, Horvath in a similar field of invention teaches an ocular suction cup device 100 (see Figs. 6-10) with a suction cup 102 (see Figs. 6-10) with a tapered circumferential suction chamber 152 (see Figs. 6-10). Horvath further teaches: wherein the tapered circumferential suction chamber 152 has a first height (see annotated Fig. 10 below claim 4) at the proximal end 148 (see Fig. 10, [0280])  of the suction cup 102 and a second height (see annotated Fig. 10 below claim 4) at a distal end (see annotated Fig. 10 below claim 4, the distal end is marked by the antipodal point) of the suction cup 102, and wherein the first height (see annotated Fig. 10 below claim 4) is larger than the second height (see annotated Fig. 10 below claim 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Horvath and have a device wherein the tapered circumferential suction chamber has a first height at the proximal end of the suction cup and a second height at a distal end of the suction cup, and wherein the first height is larger than the second height. Motivation for such can be found in Horvath as this height can mate against the corneal limbus of the eye and further encourage alignment to the cornea (see [0280]).
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Keller (US 20150216728 A1), herein referenced to as “Keller 2015”. 
In regards to claims 2 and 20, Keller discloses: the device of claim 1 and claim 16 respectively, see 102 rejections above. Keller does not explicitly disclose: further comprising a containment pocket located at a distal end of the suction cup, the containment pocket being collapsible between a horizontal position and a vertical position.  
However, Keller 2015 in a similar field of invention teaches a device (see Figs. 7A-B) with a suction cup 25 (see Figs. 7A-B). Keller 2015 further teaches: further comprising a containment pocket 28 (see Figs. 7A-7B, [0041]) located at a distal end 28 extends to the distal end of suction cup 25 of the suction cup 25, the containment pocket 28 being collapsible between a horizontal position (see Fig. 7B, collapsed horizontal position) and a vertical position (see Fig.7A, non-collapsed vertical position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Keller 2015 and have a suction cup with a containment pocket, the containment pocket being collapsible between a horizontal position and a vertical position. Motivation for such can be found in Keller 2015 as this collapse would change how the suction cup appears to the surgeon under a surgical microscope, causing an area to appear dark, and give a visible signal to a surgeon that the suction cup is under sufficient suction (see [0041]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771